DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 5-31-2022 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1-21 and 28 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 5-31-2022 have been fully considered but they are not persuasive. 

The Applicant argues on page 7: 
“Applicant agrees with the Examiner at page 5 of the present Office Action that Harrison does not disclose the recited elements of the independent claims. Peterson does not remedy the deficiencies present in Harrison. Instead, the cited sections of Harrison disclose adjusting the heading of the vehicle to accurately display the heading independent of the display device angle (Harrison, [0015]-[0020]). There is no determination that a variation in orientation of a mobile device is less than the threshold value and responsive to determining the variation in orientation of the mobile device is less than the threshold value, comparing a variation in a direction of travel of the mobile device to a second threshold value in Harrison. In Harrison, a calculated display device angle is used to adjust the heading or, alternatively, a previously saved display device angle is used to adjust the heading in cases when the heading changes sufficiently during a temporal period of time”.
	The Examiner notes that Harrison explicitly discuses correcting a compass heading based on a difference between the compass heading and map data, wherein Harrison teaches correcting the compass heading to match the road azimuth: 
“the processor 404 may rely on all other inputs to determine that the device is progressing down a road of a known azimuth. If the heading on the compass is in conflict with the known road, the compass can be re-calibrated to match the known azimuth”, para.[0048] of Harrison (emphasis added).
Furthermore, the prior art Peterson teaches correcting a compass heading based on a “threshold value” and a “second threshold value” (using the Applicant’s language above) as seen in at least para.[0019] of Peterson:
	“the controller 14 may compare a plurality of measurements from the
compass over a temporal period to ensure that a compass
heading of the vehicle is within a predetermined range. The
predetermined range may correspond to a change in the compass
heading being less than at least one predetermined value”, para.[0019] of Peterson, emphasis added.
The “predetermined value” and the “temporal period” taught by Peterson anticipates the “threshold value” and the “second threshold value”, respectively. 
Therefore, the combination of Harrison in view of Peterson appears to anticipates the instant claim language and are hereby maintained. 

The Applicant argues on page 8:
“Claims 3 and 11 stand rejected under 35 U.S.C. § 103 as being unpatentable over Harrison in view of Peterson as applied to claims 2 and 10 above, and further in view of Witmer et al., (U.S. Publication no. 2006/0041375). Witmer is not cited for the recited elements and does not remedy the deficiencies in the cited references”.
	The Applicants’ arguments do not clearly define what “recited elements” (using the Applicant’s language above) are being referenced. The Applicant’s arguments do not define if the “recited elements” are from independent claims 1, 9, and 17, or dependent claims 2, 3, 10 and 11. The Examiner is assuming that the “recited elements” (using the Applicant’s language above) discussed by the Applicant above are directed towards the “recited elements” of the independent claims 1, 9, and 17, discussed supra by the Examiner.  
The Examiner asserts that Harrison in view of Peterson appears to fully anticipate the “recited elements” of the independent claims 1, 9, and 17, as indicated supra by the Examiner. The Applicant’s arguments do not appear to contend the rejections of any claim elements rejected under Witmer. Therefore, the Examiner repeats and maintains the arguments seen in the instant Office Action directed towards claims 3 and 11. 

The Applicant argues on page 8:
“Claims 4 and 12 stand rejected under 35 U.S.C. § 103 as being unpatentable over Harrison in view of Peterson and Witmer as applied to claims 3 and 11 above, and further in view of Froeburg et al., (U.S. Patent no. 6028550). Froeburg is not cited for the recited elements and does not remedy the deficiencies in the cited references”.
	The Applicants’ arguments do not clearly define what “recited elements” are being referenced. The Applicant’s arguments do not define if the “recited elements” are from independent claims 1, 9, and 17, or from dependent claims 3, 4, 11, and 12. The Examiner is assuming that the “recited elements” discussed by the Applicant above are directed towards the “recited elements” of the independent claims 1, 9, and 17, discussed supra by the Examiner.  
The Examiner asserts that Harrison in view of Peterson appears to fully anticipate the “recited elements” of the independent claims 1, 9, and 17, as indicated supra by the Examiner. The Applicant’s arguments do not appear to contend the rejections of any claim elements rejected under Froeburg. Therefore, the Examiner repeats and maintains the arguments seen in the instant Office Action directed towards claims 4 and 12. 

The Applicant argues on page 8:
“Claims 6 and 14 stand rejected under 35 U.S.C. § 103 as being unpatentable over Harrison in view of Peterson as applied to claims 5 and 13 above, and further in view of Pham et al., (U.S. Publication no. 2015/0006099). Pham is not cited for the recited elements and does not remedy the deficiencies in the cited references”.
	The Applicants’ arguments do not clearly define what “recited elements” (using the Applicant’s language above) are being referenced. The Applicant’s arguments do not define if the “recited elements” are from independent claims 1, 9, and 17, or from dependent claims 5, 6, 13, and 14. The Examiner has interpreted that the “recited elements” discussed by the Applicant above are directed towards the “recited elements” of the independent claims 1, 9, and 17, discussed supra by the Examiner.  
The Examiner asserts that Harrison in view of Peterson appears to fully anticipate the “recited elements” of the independent claims 1, 9, and 17, as indicated supra by the Examiner. The Applicant’s arguments do not appear to contend the rejections of any claim elements rejected under Pham. Therefore, the Examiner repeats and maintains the arguments seen in the instant Office Action directed towards claims 6 and 14. 

The Applicant argues on page 9:
“Claims 7, 15 and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Harrison in view of Peterson as applied to claims 1, 9 and 17 above, and further in view of Pham. Pham is not cited for the recited elements and does not remedy the deficiencies in the cited references”. 
The Examiner asserts that Harrison in view of Peterson appears to fully anticipate the “recited elements” of the independent claims 1, 9, and 17, as indicated supra by the Examiner. The Applicant’s arguments do not appear to contend the rejections of the claim elements rejected under Pham. Therefore, the Examiner repeats and maintains the arguments seen in the instant Office Action directed towards claims 7, 15 and 20. 

The Applicant argues on page 9:
“Claims 8, 16, 19 and 21 stand rejected under 35 U.S.C. § 103 as being unpatentable over Harrison in view of Peterson as applied to claims 1, 9 and 17 above, and further in view of Olsen et al., (U.S. Patent No. 5737226). Olsen is not cited for the recited elements and does not remedy the deficiencies in the cited references”. 
The Examiner asserts that Harrison in view of Peterson appears to fully anticipate the “recited elements” of the independent claims 1, 9, and 17, as indicated supra by the Examiner. The Applicant’s arguments do not appear to contend the rejections of any claim elements rejected under Olsen. Therefore, the Examiner repeats and maintains the arguments seen in the instant Office Action directed towards claims 8, 16, 19 and 21. 

The Applicant argues on page 9:
“Alternatively, Claims 8, 16, 19 and 21 stand rejected under 35 U.S.C. § 103 as being unpatentable over Harrison in view of Peterson as applied to claims 1, 9 and 17 above, and further in view of Mahi et al., (U.S. Publication No. 2007/0042790). Mahi is not cited for the recited elements and does not remedy the deficiencies in the cited references”. 
The Examiner asserts that Harrison in view of Peterson appears to fully anticipate the “recited elements” of the independent claims 1, 9, and 17, as indicated supra by the Examiner. The Applicant’s arguments do not appear to contend the rejections of any claim elements rejected under Mahi. Therefore, the Examiner repeats and maintains the arguments seen in the instant Office Action directed towards claims 8, 16, 19 and 21. 

The prior art of record is maintained for the reasons set forth in the arguments above and in the instant Office Action. Please see the official reasoning in the instant Office Action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 9, 10, 13, 17, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Peterson (US Publication No. 2016/0027298). 
Regarding claims 1, 9, and 17 Harrison teaches A method comprising, a device comprising, and a non-transitory, computer-readable storage medium having stored thereon instructions (see at least the Abstract and para.[0003-0073], particularly para.[0016-0017], Harrison teaches a method, device, and computer-readable storage medium storing instructions to perform all of the steps of the invention), which, when executed by one or more processors of a mobile device, causes the one or more processors to perform operations for the following recited steps (see at least para.[0017-0022], [0070-0073], and Figures. 1 and 4, Harrison teaches the recited mobile device and components): 
determining, by one or more processors of the mobile device, a variation in orientation of the mobile device based on the sensor data (see at least para.[0028-0029] and [0033], Harrison teaches determining the orientation of the mobile device);
responsive to determining a variation in orientation of the mobile device (see at least para.[0028-0029] and [0033], Harrison teaches determining the orientation of the mobile device and corrects the compass indicator accordingly. Also, see at least para.[0048], Harrison teaches the compass heading is corrected with respect to known bearings) 
receiving, by one or more sensors of a device, sensor data (see at least para.[0029] and [0048], Harrison teaches motion sensors of a digital compass); 
determining, by a processor of the device, compass offset data for a compass view based on the sensor data and map data (see at least para.[0017], [0040] and [0048], Harrison teaches determining an offset of compass data and using the known azimuth of a road on a map, which corresponds to the recited “map data”); 
determining, by the processor, a corrected compass view based on the compass offset data (see at least para.[0048], Harrison teaches correcting the compass view to match the known road azimuth); 
and presenting, by the processor, the corrected compass view (see at least para.[0048], Harrison teaches correcting the compass view to match the known road azimuth. Also, see at least para.[0033], Harrison teaches displaying a directional indicator on the mobile device display).
Harrison does not expressly indicate determining, by the one or more processors, that the variation in orientation of the mobile device is less than a first threshold value; 
and comparing a variation in a direction of travel of the mobile device to a second threshold value. 
and responsive to the comparing, presenting, by the processor, the corrected compass view.
However, Peterson teaches determining, by the one or more processors, that the variation in orientation of the mobile device is less than a first threshold value (see at least para.[0018], Peterson teaches a display device. Also, see at least para.[0018-0019], Peterson teaches a using variation of the display with respect to a predetermined range, which anticipates the recited first threshold); 
and comparing a variation in a direction of travel of the mobile device to a second threshold value (see at least para.[0018-0019], Peterson teaches using variation of the display device with respect to a predetermined time period, wherein the predetermined time period anticipates the recited second threshold) 
and responsive to the comparing, presenting, by the processor, the corrected compass view (see at least para.[0020], Peterson teaches displaying a corrected compass heading base on the first and second thresholds).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Peterson to determine the orientation of a device with respect to two thresholds in order to display a corrected and accurate compass heading, as recognized by Peterson in at least para.[0020]. 

Regarding claims 2 and 10, Harrison teaches the compass offset data is an angle between a first vector representing a direction indicator in the compass view and vector map data (see at least para.[0029] Harrison teaches determining a movement vector. Also, see at least para.[0048], Harrison teaches correcting a compass heading based on the known azimuth of a road in map data).

Regarding claims 5, 13 and 18, Harrison teaches responsive to the comparing, correcting a direction indicator in the compass view using the compass offset data and the map data (see at least para.[0029-0033] and [0048], Harrison teaches correcting a compass heading using map data).
Harrison does not expressly indicate performing comparing compass offset data with respect to two different thresholds.
However, Peterson teaches comparing compass offset data with respect to two different thresholds, (see at least para.[0018], Peterson teaches a display device. Also, see at least para.[0018-0019], Peterson teaches a using variation of the display with respect to a predetermined range, which anticipates the recited first threshold). Also, see at least para.[0018-0019], Peterson teaches using variation of the display device with respect to a predetermined time period, wherein the predetermined time period anticipates the recited second threshold. Also, see at least para.[0020], Peterson teaches displaying a corrected compass heading base on the first and second thresholds.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Peterson to determine the orientation of a device with respect to two thresholds in order to display a corrected and accurate compass heading, as recognized by Peterson in at least para.[0020]. 

Regarding claim 28, Harrison does not expressly indicate the second threshold is greater than zero. 
However, Peterson teaches the second threshold is greater than zero (see at least para.[0018-0019], Peterson teaches using variation of the display device with respect to a predetermined time period, wherein the predetermined time period anticipates the recited second threshold). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Peterson to determine the orientation of a device with respect to two thresholds in order to display a corrected and accurate compass heading, as recognized by Peterson in at least para.[0020]. 


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Peterson (US Publication No. 2016/0027298), as applied to claims 2 and 10 above, and further in view of Witmer (US Publication No. 2006/0041375).
Regarding claims 3 and 11, Harrison teaches using a known azimuth with respect to map data as seen in para.[0048], which anticipates using a known vector of the road.
Harrison in view of Peterson does not expressly indicate the vector map data includes a route centerline. 
However, Witmer teaches vector map data includes a route centerline (see at least para.[0076-0077] of Witmer teaches that map data includes street centerlines).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Harrison in view of Peterson with Witmer to use vector map data that includes a route centerline in order to determine compass directions with respect to an environment, as recognized by Witmer in at least para.[0077-0078].

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Peterson (US Publication No. 2016/0027298) and Witmer (US Publication No. 2006/0041375), as applied to claims 3 and 11 above, and further in view of Froeburg (US Patent 6028550).
Regarding claims 4 and 12, Harrison in view of Peterson and Witmer does not expressly indicate the vector map data represents a direction of traffic flow on the route.
However, Froeburg teaches vector map data represents a direction of traffic flow on the route, see at least col.7, lines 15-24 of Froeburg.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Peterson and Witmer with the vector map data taught by Froeburg in order to facilitate vehicle tracking when GPS is unavailable, as recognized by Froeburg in at least col.7, lines 15-24. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Peterson (US Publication No. 2016/0027298), as applied to claims 5 and 13 above, and further in view of Pham (US Publication No. 2015/0006099).
Regarding claims 6 and 14, Harrison teaches a direction indicator, see at least para.[0032-0033].
Harrison in view of Peterson does not expressly indicate the direction indicator has a cone or beam. 
However, Pham teaches the direction indicator has a cone (see at least para.[0017] of Pham).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Peterson with the indicator taught by Pham in order to facilitate navigation, as recognized by Pham in at least para.[0017]. 

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Peterson (US Publication No. 2016/0027298), as applied to claims 1, 9, and 17 above, and further in view of Pham (US Publication No. 2015/0006099).
Regarding claims 7, 15, and 20, Harrison teaches a location processor (see at least para.[0020], Harrison teaches a processor 108 and a GPS circuit 110); 
a storage device (see at least para.[0022], Harrison teaches a memory 118);
determining a location of the mobile device (see at least para.[0022], Harrison teaches determining the location of the mobile device); 
and storing the location of the mobile device detected at the determined location of the mobile device (see at least para.[0022], Harrison teaches storing the location data in memory ).
Harrison in view of Peterson does not expressly indicate magnetic field information.
However, Pham teaches a mobile device and storing magnetic field information (see at least para.[0014] and [0017] of Pham. Also, see at least para.[0042], Pham also stores current position of mobile device).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Peterson with at least the mobile device and magnetic field information taught by Pham in order to facilitate vehicle navigation, as recognized by Pham in at least para.[0017] and [0042]. 

Claims 8, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Peterson (US Publication No. 2016/0027298), as applied to claims 1, 9, and 17 above, and further in view of Olsen (US Patent 5737226).
Alternatively, claims 8, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Peterson (US Publication No. 2016/0027298), as applied to claims 1, 9, and 17 above, and further in view of Mohi (US Publication No. 2007/0042790).
Regarding claims 8, 16, and 19, Harrison teaches determining compass offset data (see at least para.[0048] of Harrison, wherein the conflict between the compass heading and the road azimuth corresponds to “compass offset data”); 
and determining a corrected compass view based on the comparing (see at least para.[0029-0033] and [0048], Harrison teaches determining a corrected compass heading based on map data).
Harrison does not expressly indicate comparing the compass offset data to second threshold value. 
However, Peterson teaches comparing the compass offset data to second threshold value (see at least para.[0018-0019], Peterson teaches using variation of the display device with respect to a predetermined time period, wherein the predetermined time period anticipates the recited second threshold) 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Peterson to determine the orientation of a device with respect to two thresholds in order to display a corrected and accurate compass heading, as recognized by Peterson in at least para.[0020]. 
Harrison in view of Peterson does not expressly indicate using a mean compass offset data. 
However, Olson teaches using a mean compass off set data, and comparing the mean compass offset data to a second threshold (see at least the Abstract and col. 21, lines 37-65, Olson teaches determining that a vehicle is traveling in a same direction by calculating an average of the compass offset with respect to a tolerance limit, which anticipates the recited second threshold, in order to calibrate a compass)
and determining a corrected compass view responsive/based on the comparing (see at least the Abstract and col. 1-26 of Olson, wherein the invention is directed towards a corrected heading).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Peterson with teaching of Olson in order to automatically calibrate and correct a compass based on external forces that affect the compass heading, as recognized by Olson in at least col.1 lines 60-62. 
Alternatively to Olson, Mohi teaches using a mean compass off set data, and comparing the mean compass offset data to a threshold (see at least para.[0212] and [0219-0221], Mohi teaches using average offset data with respect to a threshold)
and determining a corrected compass view based on the comparing (see at least para.[0212] and [0219-0221], and [0222-0225] Mohi teaches using average offset data with respect to a threshold to correct the heading).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Peterson with teaching of Mohi in order to automatically calibrate and correct a heading, as recognized by Mohi in at least para.[0212]. 

Regarding claim 21 Harrison teaches the corrected compass view is determined responsive to determining compass offset data (see at least para.[0048] of Harrison, wherein the conflict between the compass heading and the road azimuth corresponds to “compass offset data”); 
and determining a corrected compass view responsive to the comparing (see at least para.[0029-0033] and [0048], Harrison teaches determining a corrected compass heading based on map data).
Harrison does not expressly indicate and determining that the compass offset data is less than a second threshold value. 
However, Peterson teaches and determining that the compass offset data is less than a second threshold value (see at least para.[0018-0019], Peterson teaches using variation of the display device with respect to a predetermined time period, wherein the predetermined time period anticipates the recited second threshold) 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Peterson to determine the orientation of a device with respect to two thresholds in order to display a corrected and accurate compass heading, as recognized by Peterson in at least para.[0020]. 
Harrison in view of Peterson does not expressly indicate using a mean compass offset data. 
However, Olson teaches using a mean compass off set data, and determining that the compass offset data is less than a second threshold value (see at least the Abstract and col. 21, lines 37-65, Olson teaches determining that a vehicle is traveling in a same direction by calculating an average of the compass offset with respect to a tolerance limit, which anticipates the recited second threshold, in order to calibrate a compass)
and determining a corrected compass view responsive to the comparing (see at least the Abstract and col. 1-26 of Olson, wherein the invention is directed towards a corrected heading).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Peterson with teaching of Olson in order to automatically calibrate and correct a compass based on external forces that affect the compass heading, as recognized by Olson in at least col.1 lines 60-62. 
Alternatively to Olson, Mohi teaches using a mean compass off set data, and determining that the compass offset data is less than a second threshold value (see at least para.[0212] and [0219-0221], Mohi teaches using average offset data with respect to a threshold)
and determining a corrected compass view responsive to the comparing (see at least para.[0212] and [0219-0221], and [0222-0225] Mohi teaches using average offset data with respect to a threshold to correct the heading).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Peterson with teaching of Mohi in order to automatically calibrate and correct a heading, as recognized by Mohi in at least para.[0212]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665